﻿On behalf of my delegation and on my own behalf I should like to extend to Mr. von Wechmar warmest congratulations on his unanimous election to the high office of President of the thirty-fifth session of the General Assembly. We are fully confident in his personal ability to guide us in the tasks that will confront the General Assembly during his term of office. His election is a fitting tribute to his great country, the Federal Republic of Germany, and to him personally. I should like also to extend our felicitations to the other members of the General Committee.
228.	My delegation was highly appreciative of the constructive results achieved under the stewardship of Mr. von Wechmar's predecessor, Mr. Salim Ahmed Salim of the United Republic of Tanzania. We owe him deep gratitude, and we wish him the very best in all his future endeavours.
229.	I should like to take this opportunity to commend the Secretary General for his unrelenting efforts in trying to maintain international peace and security. He has been able to face the tremendous challenges of his high office with timely and appropriate action, courage and consistency.
230.	My delegation is very happy to join in warmly welcoming Saint Vincent and the Grenadines as the one hundred and fifty-fourth Member of the United Nations. We are certain that the Organization will benefit from its experience and participation in our work. Its membership brings us still closer to our goal of universality for the United Nations, a goal to which we attach high priority.
231.	The Government and people of Bhutan are firmly committed to the ideals and principles of the Charter and to those of the nonaligned movement. We therefore seek as free people to live in peace and friendship with all nations and to develop our country in every sector of human endeavour in a manner we ourselves deem fit and proper. At the same time we will join with other peace-loving nations in an effort to build a world order based on respect for the sovereign equality of all nations, peaceful coexistence, justice and mutually beneficial cooperation. We will spare no effort in the quest for the maintenance of international peace and security, to which all peace-loving nations should be wholly committed. We firmly believe that, as is stated in the Declaration of the Sixth Conference of Heads of State or Government of Nonaligned Countries, the quintessence of the policy of nonalignment is the rejection of all forms of subjugation, interference or intervention, direct or indirect, and of all pressures, whether political, economic, military or cultural, in international relations. In keeping with the true principles of nonalignment, we will continue to refuse to join any form of military alliance or power bloc.
232.	The arms race is definitely the greatest folly that mankind has embarked upon, and concrete steps to halt and reverse the trend are long overdue. A study has determined that at present there exist more than 50,000 nuclear weapons, which have a destructive capacity a million times greater than that of the Hiroshima bomb. The number of people held hostage to the threat of nuclear catastrophe has reached 4.5 billion. In the 1980s, if present trends continue, military outlays are expected to exceed $600 billion a year, even given the assumption that inflation will be checked. In every area of disarmament we continue to witness hindrances and a lack of progress. Since the tenth special session of the General Assembly, devoted to disarmament, three years have passed and little headway has been made in implementing the programme of action adopted at that session.
233.	My delegation welcomes the declaration of the 1980s as the Second Disarmament Decade, and it hopes that concrete measures will be taken to reduce the already rapidly escalating expenditure on armaments, expenditure that could easily be channelled to helping developing nations surmount their adverse economic conditions. We must never forget that in the long run the true guarantee of international peace and security is the elimination of hunger and poverty.
234.	The Asian situation is still one of crisis and turmoil. We cannot ignore or condone the situations resulting from interference in the internal affairs of sovereign States and from great Power rivalries, as such developments go against the Charter and could very easily assume serious proportions. The peace and tranquillity conducive to the carrying out of tasks for economic and social betterment can come about only when foreign military presence is removed and the countries of the region agree genuinely to live within the framework of the undiluted principles of the Charter.
235.	The question of turning the Indian Ocean into a zone of peace, according to the Declaration of the Indian Ocean as a Zone of Peace, which could beneficially influence the establishment of permanent universal peace, has again been made more difficult because of the rivalries of the superpowers and other vested interests. During the Meeting of the Littoral and Hinterland States of the Indian Ocean in July 1979, the Bhutanese delegation very clearly outlined the position of my Government. In brief, our position was, first, that the further escalation and expansion of the military presence of all Powers in the Indian Ocean should be halted; secondly, that all military bases and other military installations should be removed from the area; and, lastly, that there should be work towards realization of the Indian Ocean as a zone of peace. My delegation continues to maintain that position.
236.	The ravaged war-torn region of the Middle East has so far been an area where all attempts towards achieving a lasting peace have failed. The problems seem to defy solutions. However, most of us believe that the vital element in achieving peace in the Middle East is the withdrawal by Israel from occupied Arab territories and the establishment of the sovereign independent State of Palestine. At the same time, we fully recognize the right of all States in the region to live within internationally recognized and secure boundaries. These are the only steps that will lead to a lasting peace and provide a true guarantee of the right of all States in the area to exist peacefully. At the seventh emergency special session called in July this year the General Assembly analysed the situation and the problems in the Middle East. We supported resolution ES7/2 which emerged from that session. The international community, and especially those Governments in a position to do so, should continue their efforts to resolve the Middle East crisis peacefully within the framework of that resolution.
237.	The eruption of the Iraqi Iranian conflict has added yet another adverse dimension to the problem of peace in that part of the world. My delegation appeals to both sides to exercise maximum restraint and to permit immediate mediation by mutually acceptable parties. Here the good offices of the secretary General should be fully utilized. Our deep concern for the speedy solution of problems resulting in military clashes is due to the possibility of such initial friction becoming more widespread and going beyond our capacity to contain them easily. Warfare and the use of the threat of force must be replaced by peaceful negotiations for the solution of international problems.
238.	The peacekeeping involvement of the United Nations has contributed immensely to containing conflicts and reducing tension. At the same time, the humanitarian efforts again made under the auspices of the United Nations have helped in alleviating the suffering of many displaced peoples from war-torn areas. Such activities of the United Nations must continue and expand.
239.	The Government and the people of Bhutan rejoice at the emergence of a sovereign independent Zimbabwe. That was a true victory over colonialism, racism and apartheid. Africa has been able to discard yet another shackle. However, the illegal occupation of Namibia by South Africa continues in total disregard of international law and opinion. The people of Africa have our complete support in their relentless struggle to do away with the vestiges of colonialism and the abhorred practice of apartheid. We are certain that it will not be long before the continent of Africa is completely emancipated.
240.	We can no longer continue to tolerate the injustices resulting from the prevailing international economic order. The specific areas where injustice exists and the corrective measures that are required have crystallized. Only the lack of political will on the part of some countries is preventing the international community from implementing the measures for the creation of the new international economic order. It must also be realized that failure on our part to come to terms with, and consciously establish, a just and equal world economic order will give free play to several uncontrollable forces, which could upset the wellbeing of the developed societies themselves. Furthermore, we must also realize that the hungry and the poor may not remain for ever silent and docile. The key to the solution is in the hands of the developed and other countries rich in capital and technology, and we urge them to take positive steps in the correct direction.
241.	The eleventh special session of the General Assembly did not reach the expectations of the developing countries. However, the final outcome has a few positive elements. The consensus reached in respect of the International Development Strategy for the Third United Nations Development Decade provides the international community with helpful guidelines, especially with regard to the nature, size and complexity of the tasks that need to be undertaken during the Decade. At the special session the Assembly also recognized the serious deficiencies in the economies of the least developed countries and called for immediate and increased assistance to that category of countries. Unless the structural weaknesses of the least developed countries are speedily removed, these countries will continue to register negative or negligible rates of growth. Special assistance has also been sought for the most seriously affected—the landlocked and the island developing countries. The Secretariat and the agencies concerned must now make every effort to fulfil the mandate given to them at the eleventh special session. Here bodies like UNCTAD can play a more positive role. We shall continue to support their endeavours to fulfil their international role and obligations.
242.	In Bhutan, under the truly dynamic leadership of His Majesty King Jigme Singye Wangchuk, we are now in the process of launching our fifth Five-year Plan. The twin objectives of our economic development continue to be the achievement of self-reliance and the raising of the living standards of our people. However, in the formulation of the programmes under this Plan we have taken into consideration the experience of the past which, among other things, shows that we must ensure that the benefits of development are more widespread and commensurate with our input. In the gigantic task of trying to achieve a better economic lifestyle for our people, we have been provided with assistance by several friendly nations and international organizations. Such assistance is essential to a country like ours, as assistance acts as a catalyst and leads to the ultimate achievement of the goal of self-reliance. With the availability of appropriate types of economic and technical aid, Bhutan, with its comparatively rich heritage of economically exploitable resources, can within a short span of time develop a self-generating economy. For instance, Bhutan has a huge hydroelectric power potential, forest and mineral resources, agricultural products and good possibilities in other fields. However, in order to make those sectors productive, initial input of external capital and technology is required.
243.	Bhutan has the added disadvantage of being a landlocked country. Such a geographic situation has definitely retarded economic growth. Several severe handicaps must be removed before a landlocked country can achieve sustained economic progress. For example, adequate transit facilities have to be provided and transportation systems within the landlocked country and from the landlocked country to the ports of transit countries have to be made adequate and efficient. Most of the exports of landlocked countries become uncompetitive in international markets because of high transportation costs. My delegation hopes that all those countries in a position to do so will take steps to provide assistance to the least developed and the landlocked countries,
244.	In conclusion, I should like to mention that one of the factors of the deteriorating international situation coupled with an unprecedented arms build-up is suspicion and distrust in each other's intentions, especially among the bigger countries. It is in this context that my delegation welcomes moves for initiating confidence-building measures, particularly among the power blocs. Such confidence-building measures should, however, also be initiated in other areas of the globe and especially among countries where potential for conflicts exists. Another factor is the failure at times to realize that the conduct of international relations between sovereign States has to be within the framework of international law. Besides, obstacles must not be put in the path of the attainment of the legitimate aspirations of self-determination by peoples. The community of nations, with the dawn of the realization of what is necessary for human survival, along with the appropriate political will, can definitely lead our peoples to a safer future and a happier and better world order.

